THE COURT.
Defendant was charged by an information filed in the Superior Court, in and for the City and County of San Francisco, with the crime of forgery. He was convicted and has appealed from the judgment and the denial of his motion for a new trial.
*2No brief was filed by him or on his behalf, and the appeal was ordered submitted on the record.
We have examined the record in order to determine whether the verdict was sustained and if any errors prejudicial to the defendant were committed. No error appears therefrom, and the evidence was amply sufficient to support the verdict.
The judgment and order are accordingly affirmed.